DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peter (Patent No. US 3,908,444).
Regarding claim 1, Peter shows in Fig. 1 a system, comprising: a measurement system, comprising: a light source (5); a light sensor (6); and a controller coupled to the light source and the light sensor, wherein the controller is configured to determine a clearance between a rotor (1) and a casing (2) at least partially based on an interruption of light transmitted from the light source to the light sensor (Col. 4, lines 28-39 and Col. 6, lines 15-31).
Regarding claims 2 and 3, Peter shows in Fig. 1 a gas turbine having the rotor and the casing, wherein the measurement system is coupled to the gas turbine and the 
Regarding claim 4, Peter shows in Fig. 1 the rotor comprises a rotor blade, and the clearance is between a tip of the rotor blade and a curved surface of the casing.
Regarding claim 5, Peter shows in Fig. 8 the measurement system comprises a sensor mount supporting the light source (5) and the light sensor (6), wherein the light source and the light sensor are circumferentially spaced apart from one another about an axis of rotation of the rotor.
Regarding claim 6, Peter shows in Fig. 1 the sensor mount is configured to mount in a circumferential groove along a curved surface of the casing.
Regarding claim 7, Peter shows in Fig. 8 the measurement system comprises a transparent material (85) disposed circumferentially between the light source (5) and the light sensor (6) (Col. 8, lines 27-31).
Regarding claim 8, Peter shows in Fig. 1 the measurement system is configured to transmit the light from the light source to the light sensor as a secant across a curved surface.
Regarding claim 9, Peter shows in Fig. 1 the curved surface extends along a circumference of the casing.
Regarding claim 10, Peter shows in Fig. 1 the controller is configured to determine the clearance between the rotor and the casing at least partially based on a duration of the interruption of light transmitted from the light source to the light sensor.
Regarding claim 11, Peter shows in Fig. 1 the controller is configured to determine the clearance between the rotor and the casing at least partially based on a rotational speed of the rotor.
Regarding claim 12, Peter shows in Fig. 1 the light comprises a collimated light.
Regarding claim 13, Peter shows in Fig. 1 the light source comprises a laser, and the light sensor comprises a fiber optic sensor.
Regarding claim 14, Peter shows in Fig. 2 the measurement system comprises a plurality of sensor assemblies spaced circumferentially about an axis of rotation of the rotor at different circumferential positions; and wherein each of the plurality of sensor assemblies is coupled to the controller, and each of the plurality of sensor assemblies has one of the light source and one of the light sensor (Col. 4, lines 49-63).
Regarding claim 15, Peter shows in Fig. 1 the controller is configured to monitor and compare the clearance at the different circumferential positions (Col. 4, lines 39-43).
Regarding claim 16, Peter shows in Fig. 1 the controller is configured to monitor the clearance over time and identify variations in the clearance over time, wherein the variations include oscillations in the clearance over time, trends in the clearance over time, or a combination thereof (Col. 5, lines 55 – Col. 6, lines 21).
Regarding claim 17, Peter shows in Fig. 1 a system, comprising: a measurement system, comprising: a sensor mount having a curved top surface; a light source (5) coupled to the sensor mount; and a light sensor (6) coupled to the sensor mount, wherein the light sensor is circumferentially spaced apart from the light sensor, and the measurement system is configured to transmit light from the light source to the 
Regarding claim 18, Peter shows in Fig. 8 the sensor mount comprises a transparent material (85) disposed circumferentially between the light source and the light sensor (Col. 8, lines 27-31).
Regarding claim 19, Peter shows in Fig. 1 a clearance between the rotor and a casing is a function of a duration of an interruption of the light by the rotor and a rotational speed of the rotor.
Regarding claim 20, Peter shows in Fig. 1 a method, comprising: transmitting light from a light source to a light sensor across a secant of a curved surface along a rotational path between a rotor and a casing; and determining a clearance between the rotor and the casing based on a duration of an interruption of the light by the rotor and a rotational speed of the rotor (Col. 4, lines 28-39 and Col. 6, lines 15-31).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hori et al. (Patent No. US 9,441,500 B2) discloses a steam turbine casing position adjusting apparatus used in a power plant.
Schieber (Patent No. US 5,866,824) discloses a gas turbine meter including a measuring cartridge which has a measuring rotor that rotates in one direction at a speed approximately proportional to the velocity of gas flowing through the meter and a reference rotor mounted downstream of the measuring rotor which rotates in the opposite direction from the measuring rotor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG C SOHN/Primary Examiner, Art Unit 2878